
	

113 HR 1575 RH: Kelsey Smith Act
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 560
		113th CONGRESS
		2d Session
		H. R. 1575
		[Report No. 113–729, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Yoder (for himself, Mr. Pompeo, Ms. Jenkins, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			January 2, 2015
			Reported with amendments and referred to the Committee on the Judiciary for a period ending not later than January 2, 2015, for consideration of such provisions of the
			 bill and amendments as fall within the jurisdiction of that committee
			 pursuant to clause 1(l) of rule X
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			January 2, 2015
			The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printed
			For text of introduced bill, see copy of bill as introduced on April 15, 2013
		
		
			
		
		A BILL
		To amend the Communications Act of 1934 to require a provider of a commercial mobile service or an
			 IP-enabled voice service to provide call location information concerning
			 the user of such a service to law enforcement agencies in order to respond
			 to a call for emergency services or in an emergency situation that
			 involves risk of death or serious physical harm.
	
	
		1.Short titleThis Act may be cited as the Kelsey Smith Act.
		2.Required emergency disclosure of call location information
			(a)In generalTitle II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) is amended by inserting after
			 section 222 the following:
				
					222A.Required emergency disclosure of call location information
						(a)In generalNotwithstanding section 222, at the request of an investigative or law enforcement officer in
			 accordance with this section, a provider of a covered service shall
			 provide call location information concerning the telecommunications device
			 of a user of such service to such officer.
						(b)Form of requestA request to a provider of a covered service by an investigative or law enforcement officer for
			 call location information under subsection (a) shall be accompanied by a
			 sworn written statement from such officer stating facts that support such
			 officer’s probable cause to believe that disclosure without delay is
			 required—
							(1)by an emergency involving risk of death or serious physical injury; or
							(2)in order to respond to the user’s call for emergency services.
							(c)Hold harmlessNo cause of action shall lie in any court nor shall any civil or administrative proceeding be
			 commenced by a governmental entity against any telecommunications carrier,
			 or its directors, officers, employees, agents, or vendors, for providing
			 in good faith call location information or other information, facilities,
			 or assistance in accordance with subsection (a) and any regulations
			 promulgated under this section.
						(d)Court orderNot later than 48 hours after an investigative or law enforcement officer makes a request for call
			 location information under subsection (a), the law enforcement agency of
			 such officer shall request a court order stating whether such officer had
			 probable cause to believe that the conditions described in subsection
			 (b)(1) or subsection (b)(2) existed at the time of the request under
			 subsection (a).
						(e)DefinitionsIn this section:
							(1)Covered serviceThe term covered service means—
								(A)a commercial mobile service (as defined in section 332); or
								(B)an IP-enabled voice service (as defined in section 7 of the Wireless Communications and Public
			 Safety Act of 1999 (47 U.S.C. 615b)).
								(2)Emergency servicesThe term emergency services has the meaning given such term in section 222.
							(3)Investigative or law enforcement officerThe term investigative or law enforcement officer has the meaning given such term in section 2510 of title 18, United States Code..
			(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Communications
			 Commission shall, after public notice and comment, adopt regulations to
			 implement section 222A(a) of the Communications Act of 1934, as added by
			 subsection (a).
			Amend the title so as to read: A bill to amend the Communications Act of 1934 to require providers of a covered service to provide
			 call location information concerning the telecommunications device of a
			 user of such service to an investigative or law enforcement officer in an
			 emergency situation involving risk of death or serious physical injury or
			 in order to respond to the user’s call for emergency services..
	
		January 2, 2015
		Reported with amendments and referred to the Committee on the Judiciary for a period ending not later than January 2, 2015, for consideration of such provisions of the
			 bill and amendments as fall within the jurisdiction of that committee
			 pursuant to clause 1(l) of rule X
		January 2, 2015
		The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printed
